Title: To George Washington from Abraham Yates, Jr., 13 August 1776
From: Yates, Abraham Jr.
To: Washington, George

 

In Convention of the Representatives of theState of New York at Harlem Augt 13th 1776.
Sir

I am directed by the Convention to return their Thanks to Your Excellency for the Attention You have paid to the removal of suspicious and dangerous Persons from the Environs of the City of New York. Deeply sensible with Your Excellency of the Importance and Necessity of this Measure, the Convention had entered into a Resolution for that purpose previous to their Arrival at this Place but the difficulty of preparing proper Lists, the danger of giving the Alarm to some by the Apprehension of others and the Dilatoriness of Proceedings inseperable from a large Body, together with the great Urgency of our other public Affairs, delayed the Completion of this Business untill Your Excellency had taken it under Your immediate Cognizance. The delicate State of the present Juncture did in the Opinion of this Convention from the nature of the Case fully vest Your Excellency with all the civil Power necessary for the immediate Safety of the Army under your Command and consequently of the american Cause, and considering the great Divisions which have prevailed among the Inhabitants of the State of New York by sparing this House that disagreable Task You have conferred upon them a considerable Obligation.
The Convention, Sir, are at a Loss to conceive on what foundation those Gentlemen who had given their Paroles to a Committee of this House could assume the Opinion that any Dangers would after their Caption result from it. Since evidently the Parole is by that Step entirely dissolved, but as Doubts may remain in their Minds a Resolution is enclosed to Your Excellency which when You shall have made it known to them must certainly obliterate all their Scruples.
I am directed further to inform Your Excellency that the Intelligence with which You have honored them from the Northern Department fully convinces them of the propriety of preserving as much force as possible in the upper Counties. At the same time we hope that the Assistance given to us by the neighbouring States will be effectuall to Defeat the Designs of our Foes in this Quarter.

General Clinton will give Your Excellency full Information with Respect to the Troops under his Command—seven hundred of which are now at the Post to the Northward of Kings Bridge, and more of them would have been there if the essential service of depriving the Enemy of Water did not demand considerable Detachments along the Banks of Hudsons River.
The Convention are very happy that Your Excellency hath attributed to it’s proper Cause the omission of a Signature to the Letter which we had the Honor of writing to You on the 9th instant. The fault lay with the Secretaries who in a great Hurry of Business neglected the presenting of it to the President for which we must pray Your Excellency’s Excuse.
I am further directed to enclose You the Copy of a Letter from General Scott with relation to one of the Prisoners who hath lately been taken by your Order. And the Copy of our Resolution upon that Subject. I have the Honor to be with great Respect Your Excellency’s most Obedient & very humble Servant

By Order.
Abm Yates Junr President P.T.

